  Case 1:18-cv-00502-JAO-KJM Document 32 Filed 07/11/19 Page 1 of 3     PageID #: 621

ORIGINAL
                                                                      FILED IN THE
   Ya-Wen Hsiao
                                                             UNITED STATES DISTRICT COURT
   1141 Hoolai St., Apt 201                                     DISTRICT OF HAWAII
   Honolulu HI 96814
                                                                      JUL 1 1 2019
   808-728-2646
   rabbitvhsiao@gmail.com                                    at3:„o'clock and^^min. ^ M
                                                                 SUE BEITIA, CLFRK""^^
   Pro Se




                    IN THE UNITED STATES DISTRICT COURT


                          FOR THE DISTRICT OF HAWAII



    YA-WEN HSIAO,                             CIVIL NO.:18-CV-00502-JAO-KJM


                      Plaintiff,

         vs.                                  MOTION FOR LEAVE TO
                                              REFERENCE EXHIBITS
    ALEXANDER ACOSTA,in his                   PREVIOUSLY FILED
    capacity as the United States Secretary
    of Labor,

                    Defendant.
Case 1:18-cv-00502-JAO-KJM Document 32 Filed 07/11/19 Page 2 of 3          PageID #: 622



    MOTION FOR LEAVE TO REFERENCE PREVIOUSLY FILED EXHIBITS




 On June 28, 2019, the Court granted the Defendants motion to Dismiss without
 prejudice and granting leave to the Plaintiff to file an amended complaint by July
 29, 2019.

 Local Rule 10.3 states:


 Any party filing or moving to file an amended complaint, counterclaim, third-party
 complaint, or answer or reply thereto shall reproduce the entire pleading as amended
 and may not incorporate any part of a prior pleading by reference, except with leave
 of court.


 The initiating complaint for this matter includes exhibits which are voluminous. The
 documents are still relevant to the action. The Plaintiff is not permitted to file
 documents electronically and thus it would be more practicable to reference exhibits
 that were filed and are already on the record in the forthcoming amended complaint.

 The Plaintiff therefore asks permission from the Court to reference the exhibits in
 the ECF in her amended complaint.



 Respectfully submitted on July 11, 2019




                                                                     Ya-Wen Hsiao
                                                           1141 Hoolai St., Apt 201
                                                                 Honolulu HI 96814
                                                                      808-728-2646
                                                           rabbitvhsiao@gmail.com

                                                                      18-CV-00502-JAO-KJM
Case 1:18-cv-00502-JAO-KJM Document 32 Filed 07/11/19 Page 3 of 3         PageID #: 623



                          CERTIFICATE OF SERVICE



 The undersigned hereby certifies that on the date stated below, a true and correct
 copy ofthe foregoing document was duly served upon the following by USPS
 Priority Mail.


 Harry Yee
 PJKK Federal Building
 300 Ala Moana Blvd. Room 6-100

 Honolulu HI 96850



 Samuel P Go

 USDOJ/CIVIL/OIL/DCS

 P.O. Box 868

 Ben Franklin Station

 Washington, D.C. 20044




                                                                      Ya-Wen Hsiao

                                                  Dated: July 11, 2019, Honolulu HI
